Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response of 09/24/21 has been entered.  The examiner will address applicant's remarks at the end of this office action.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The first paragraph of 35 U.S.C. § 112 contains a written description requirement that is separate and distinct from the enablement requirement. AriadPharms., Inc. v. EliLilly & Co., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc). To satisfy the written Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63 (Fed. Cir.1991). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention. Vas-Cath, 935 F.2d at 1562-63; Ariad, 598 F.3d at 1351.   The written description requirement of 35 U.S.C. 112, first paragraph applies to all claims including original claims that are part of the disclosure as filed. Ariad, 598 F.3d at 1349. As stated by the Federal Circuit, "[a]lthough many original claims will satisfy the written description requirement, certain claims may not." Ariad, 598 F.3d at 1349; see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1343-46 (Fed.Cir. 2005); Regents of the University of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997). For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. See Ariad, 598 F.3d at 1350; Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement"). In addition, original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries.") (citing Eli Lilly, 119 F.3d at 1568). 
For claim 1, the applicant has claimed an algorithm that is trained to “distinguish between components of a problem set that are computational in nature and intuitive in nature”.  This is claimed at lines 4-5 and lines 27-28 of claim 1.  Upon consulting the specification for guidance on how the applicant is achieving the claimed functional end result, it is noted that nothing more than the limitation itself is disclosed in the specification.  For example, the specification teaches in paragraphs 018, 020, and 086 that there is an algorithm that can determine components of a problem that are computational in nature and that can determine those that are intuitive in nature.  This is disclosed as being performed by the task allocator in the specification.  While this does provide for literal support for the claimed limitation, the applicant has not disclosed anything further about the algorithm and/or how it works.  The applicant is just claiming the functional end result of the algorithm is programmed/trained to distinguish between components of a problem set that are computational in nature and intuitive in nature”.  This is not sufficient to provide for an adequate written description of the invention under 112,1st.  The applicant is claiming a functional end result that the algorithm is supposed to achieve, without actually disclosing anything about the algorithm and how the algorithm goes about and determines what components of a problem are computational in nature versus intuitive in nature.  This problem is especially important for computer implemented inventions as is the case with the pending claims.  Therefore, for the 
For claim 1, the applicant recites that cryptocurrency payments are automatically being transferred.  The recitation to “cryptocurrency” as the form of compensation is new matter that is not supported by the specification, claims, and figures as originally filed.  A smart contract can be used to affect a transfer of money that is not cryptocurrency.  The applicant has argued in the remarks with the amendment that this language would have been understood to be in the specification because of the disclosure to smart contracts.  This is not persuasive because cryptocurrency is not inherently required to be used with a smart contract.  That is not an inherent aspect to a smart contract.  This language represents new matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a system and passes step 1 of the eligibility analysis.  
For step 2A, claim 1 recite(s) an abstract idea of monetizing the crowdsourced development of algorithms and strategies according to terms of contracts, which is considered to be a method of organizing human activities as will be set forth below.  
For claim 1, the abstract idea is defined by the elements of: 
distinguish between components of a problem set that are computational in nature and intuitive in nature; 
predict relative contributions of individuals working on a group project based on inputs comprising each individual's education, area of specialization in relation to problem sets, performance of similar work on other projects, and the use of each individual's prior work product in the system; 
records for each registered individual's education, area of specialization, performance of work on projects, and use of the individual's prior project work product; 
an algorithm database comprising algorithms previously developed by registered individuals or groups of registered individuals; 
an immutable ledger into which contracts may be entered; 
receive a plurality of registrations of individuals for access to the system, each registration comprising the registered individual's education and area of specialization; 
receive a problem set for analysis, the problem set comprising a computational task and an intuitive task, and requiring a solution; 
2distinguishing the computational task from the intuitive task 
calculate a computational result for the computational task; 
send the intuitive task to a collaborative group for development of an algorithm to perform the task; 
receive the developed algorithm for the intuitive task; 
store the developed algorithm in the algorithm database; 
generate an algorithm result for the intuitive task by following the algorithm; 
send a notification of use of the algorithm to the collaborative group; 
calculate the solution for the problem set by combining the computational result and the intuitive result; and 
receive a group formation notification, the group formation notification comprising a list of one or more registered individuals in a group; 
receive an intuitive task from the task allocator and present the intuitive task to the group; 
receive a proposed compensation amount from the group for use of the algorithm developed to perform the intuitive task; 
retrieve the education, area of specialization, performance of work on projects, and use of prior project work product from the registration database for each individual in the group; 
determine a compensation allocation of the compensation amount for the group to predict the relative contribution of each individual in the group to the developed algorithm based on the retrieved the education, area of specialization, performance of work on projects, and use of prior project work product for each individual in the group; 
create a contract based on the compensation allocation, 
the contract comprising a set of contract parameters and corresponding instructions wherein, when one or more contract parameters are satisfied, 3payments are automatically transferred to individuals in the group based on the corresponding instructions; 
receive the notification of use of the developed algorithm from the task allocator; 
send the notification of use of the developed algorithm to the contract, 
the notification of use comprising at least one of the set of contract parameters
  As is set forth in the Background of the Invention in paragraph 005, crowdsourcing is the concept of using the combined input of more than one person to help solve a problem or achieve some goal.  Crowdsourcing is disclosed as being used to solve problems by leveraging the combined contributions of large numbers of people, see the specification in paragraph 016.  Crowdsourcing by definition is the management of information contributed by different individuals, which is a social activity that is managing relationships and interactions between people who have contracts specifying compensation terms.  The monetization of the crowdsourcing adds an economic aspect to the crowdsourcing that also can be considered as a fundamental economic practice, which also places the claims into the category of being a method of organizing human activities.  The use of compensation arrangements and creation of contracts for compensation relates to a contractual agreement and also falls into the category of being a method of organizing human activities.   The monetization of crowdsourcing using input from different individuals (human beings) and using contracts to provide for compensation for their contributions is considered to be a method of organizing human activities.  
For claim 1, the additional elements are the following:
computing device comprising a memory, processor, and non-volatile data storage device,
a first machine learning algorithm 
a second machine learning algorithm
a blockchain database 
having a smart contract (a digital contract)
a registration portal that is claimed as being first programming instructions stored in memory that causes the computing device to perform operations that are considered to be part of the abstract idea as noted at step 2A
a task allocator that is claimed as being second programming instructions stored in memory that cause the computing device to perform operations that are considered to be part of the abstract idea as noted at step 2A
a formation portal that is claimed as being third programming instructions stored in memory that causes the computing device to perform operations that are considered to be part of the abstract idea as noted at step 2A
use of machine learning (in a generic manner at a high level of generality)
The above noted judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of networked computing devices with a processor and memory, where the claimed processor and memory are merely being used as a tool to execute the abstract idea (claim 1), see MPEP 2106.05(f) and/or the use of machine learning that is recited in a generic manner and at a high level of generality by referring to the use of trained machine learning algorithms.  The claim is simply instructing one to practice the abstract idea by using a generically recited computing device with a processor, memory, and programming instructions to perform steps that define the abstract idea.  This does not amount to more than a mere instruction to implement the abstract idea on a computer with the rationale set forth in MPEP 2106.05(f) being applicable.  With respect to the recited limitation to using “machine learning algorithms”, directed to the abstract idea identified by the examiner.  
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited networked computing devices with a processor and memory to perform steps that define the abstract idea and by using machine learning as set forth above for the 2nd prong.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B so no further comments are necessary.  This position is consistent with the recently issued 2019 PEG.  



Response to arguments
The traversal of the 101 rejection is not persuasive. The applicant has argued that the claims are reciting a specially programed machine that makes the claims eligible.  This argument is not persuasive because the applicant has not claimed a particular machine in the claims but has recited generic computer terminology that is reciting a general purpose computer or other general type of electronic computing device.  The claim links the recited steps to a computing device with memory and a processor and other numerous programming instructions that cause the computing device to perform the claimed steps.  This does not amount to a particular machine, see MPEP 2106.05(b):
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008)

	The applicant also argues that the claims do more than to just generally link the abstract idea to a particular technological environment.  In support of this argument the a specially programmed machine and that this is not a general link to computer implementation.  This is not persuasive because the claims are reciting generic computer technology and not are not reciting a particular machine as this terminology is defined for claim eligibility purposes and the 2019 PEG.  Claiming a computing device with memory and a processor that is able to execute instructions to perform the abstract idea is not a particular machine for eligibility purpose.  The examiner notes that Alappat has been superseded by both Bilski and Alice.  As noted by the court in Eon Corp. IP Holdings v. ATT Mobility LLC., “Before moving on, we note that Alappat has been superseded by Bilski, 561, U.S. at 605-06, and Alice Corp, v. CLS Bank Int’l, 134 S. Ct. 2347 (2014).  The applicant did not invent a new computing device, the applicant is using a generic computer to perform the claimed steps.  Arguing that the claims require a specially programmed machine does not overcome the 101 rejection.
	With respect to the steps that are claimed and the order of the sequence of the claimed steps, this has no effect on the eligibility of the claimed invention because this is what defines the abstract idea of the claim.  The claimed steps and how they are being executed is what defines the abstract idea.  It does not render the claims eligible by linking the execution of the steps to generic computer implementation with a computing device having a processor and memory.  This argument is not persuasive.
	With respect to the argument about other ways to infringe the claims, infringement is not an issue that a patent examiner is concerned with during claim examination for eligibility under 35 USC 101.  The applicant seems to be arguing that because the claimed invention is narrowly recited, it is eligible.  This is not persuasive 
	For the above reasons, the traversal of the 35 USC 101 rejection is not persuasive and the rejection is being maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DENNIS W RUHL/Primary Examiner, Art Unit 3687